                  Case 15-16000-JKO      Doc 115     Filed 01/09/19     Page 1 of 4




    ORDERED in the Southern District of Florida on January 8, 2019.




                                                       John K. Olson, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                        www.flsb.uscourts.gov

IN RE:                                                   CASE NO. 15-16000-BKC-JKO

LORENZO ANDREW ALLEN &                                   In proceedings under Chapter 13
JUANITA ALLEN,                                           BROWARD DIVISION

           DEBTORS.
_______________________________/

                   ORDER GRANTING MOTION FOR AUTHORIZATION FOR
                       DEBTOR TO SELL HOMESTEAD PROPERTY

         THIS CAUSE having come before the Court on January 7, 2019, on the Debtors’ Motion

for Authorization for Debtor to Sell Homestead Property (D.E. 104), and based on the record

and being otherwise fully advised in the premises, it is therefore:

         ORDERED AND ADJUDGED as follows:

         1. The Debtor’s Motion for Authorization to Sell Homestead Property is GRANTED.

         2. The Debtors may sell the property commonly known as 6207 N.W. 66th Way,

Parkland, FL 33067 and legally described as more particularly described as: The South 1/3 of

the Northwest 1/4 of the Southwest 1/4 of the Northwest 1/4 of the Southwest 1/4 of Section 1,

Township 48 South, Range 41 East, Broward County, Florida. Subject to an Easement for

ingress, egress and utilities over and across the East 25 feet thereof. Also known as Lot 155-C
                  Case 15-16000-JKO      Doc 115     Filed 01/09/19   Page 2 of 4



in Pine Tree Estates.

       3. The sale of the foregoing property is contingent upon consent of the Lender.

       4. Debtors will not impair the rights of the Lender in any manner and that Lender must

be paid in full in order for Lender not to object to the proposed sale.

       5. The Debtors shall apply the proceeds to the purchase of a new homestead or place all

proceeds in a segregated account for the timely purchase of a new homestead (if applicable).

        6. The Trustee shall continue to make payments to all creditors under the confirmed

plan until further order of the Court.

        7. An order discharging the Debtors will be issued in the normal course upon

completion of the confirmed plan (if applicable).


                                         ###

Submitted By:

Robert J. Bigge, Jr., Esq.,
Florida Bar # 906610
915 Middle River Dr, #401
Ft Lauderdale, FL 33304
(954)400-7322
email: brpa@biggerodriguez.com


Attorney Robert J. Bigge, Jr. is directed to serve a conformed copy of this Order on all
interested parties immediately upon receipt hereof and to file a certificate of service.
                          Case 15-16000-JKO   Doc 115      Filed 01/09/19   Page 3 of 4

Lorenzo & Juanita Allen               Robin R. Weiner, Trustee               Off ice of the US Trustee
6207 NW 66 way                        (electronically)                       (electronically)
Parkland, FL 33067


The Bank of NY Mellon                 Habitat II Condominium, Inc.           Albertelli Law
ReShaundra Suggs, Esq.                c/o Charles Otto, Esq.                 POB 23028
(electronically)                      (electronically)                       Tampa, FL 33623


 Aldridge & Connors                   Aldridge Pite LLP                      Amerifinancial Solutio
1615 S. Congress Ave.                 3575 Piedmont Rd., NE., Ste 500        POB 602570
Ste. 200                              Atlanta, GA 30305                      Charlotte, NC 28260
Delray Beach, FL 33445

Atty General of the US                Bk Of Amer                             Broward Health coral Springs
950 Pennsylvania Ave NW, #4400        POB 982235                             1608 SE 3rd Ave
Washington, DC 20530-0001             El Paso, TX 79998                      Fort Lauderdale, FL 33316


Capital Management Services LP        Chase Card                             DPI of North Broward
698 1/2 South Ogden Street            POB 15298                              POB 5047
Buffalo, NY 14206                     Wilmington, DE 19850                   Ft. Lauderdale, FL 33310-5047


Dsnb Macys                            Focus Financial Servic                 Gilbert & Caddy, P.A.
911 Duke Blvd                         3800 S Congress Ave                    1720 Harrison St.
Mason, OH 45040                       Boynton Beach, FL 33426                19th Floor, Penthouse B
                                                                             Hollywood, FL 33020

Golden & LaNeve                       Gulf Coast Collection                  Internal Revenue Service
644 South East 4th Ave.               5630 Marquesas Cir                     POB 7346
Fort Lauderdale, FL 33301             Sarasota, FL 34233                     Philadelphia, PA 19101


Kelsky Law                            Melbalynn Fisher, Esq                  Midland Credit Management
1250 S. Pine Island Rd.               Robertson Anschutz & Schneid PL        2365 Northside Dr., Ste 300
Ste. 250                              6409 Congress Ave., Ste 100            San Diego, CA 92108
Plantation, FL 33324                  Boca Raton, Fl 33487

Nationstar Mortgage LLC               North Broward Hospital                 Ocwen Loan Servicing L
Attn: Bankruptcy                      POB 932540                             1661 Worthington Rd Suite 100
350 Highland Dr                       Atlanta, GA 31193                      West Palm Beach, FL 33409
Lewisville, TX 75067

Online Collections                    Portfolio Recovery                     Randall Gilbert, Esq
POB 1489                              Attn: Bankruptcy                       Gilbert & Caddy PA
Winterville, NC 28590                 POB 41067                              1720 Harrison St, 19th floor PH-B
                                      Norfolk, VA 23541                      Hollywood, Fl 33020
                        Case 15-16000-JKO     Doc 115     Filed 01/09/19   Page 4 of 4

Real Time Resolutions                 ReShaundra M. Suggs                   Revenue Sys
5420 Lbj Freeway #1010                500 S. Australian Ave., Ste 730       2196 Main St
Dallas, TX 75240                      West Palm Beach, FL 33401             Dunedin, FL 34698


Robertson, Anschutz & Schneid, P.L.   Roger Morris & Ziegler                Sams Club / GEMB
Bankruptcy Dept.                      1401 E Broward Blvd                   Attention: Bankruptcy Department
6409 Congress Ave., Suite 100         Ste 300                               OB 103104
Boca Raton, FL 33487                  Fort Lauderdale, FL 33301             Roswell, GA 30076

Savannah at Riverside CA                                                    Syncb/home Climate
c/o Basulto, Robbins & Asc. LLP       Sheridan Radiology                    C/o P.o. Box 965036
14160 NW 77th Court Suite 22          POB 45225                             Orlando, FL 32896
Miami Lakes, FL 33016                 Fort Lauderdale, FL 33345

Syncb/rooms To Go                     Synchrony Bank                        Timberoof Roofing Co. Inc.
C/o P.o. Box 965036                   c/o Recovery Mngt Systems Corp        4261 NW 74th Ave
Orlando, FL 32896                     25 SE 2nd Ave, Ste 1120               Lauderhill, FL 33319
                                      Miami, FL 33131

US Attorney                           West Boca Medical Center
Southern District of Florida          POB 830913
99 NE 4 St                            Birmingham, AL 35283
Miami, FL 33132
